Exhibit 10.1
Joinder Agreement No. 1


JOINDER AGREEMENT NO. 1, dated as of August 7, 2020 (this “Joinder”) to the
SUPERPRIORITY SECURED DEBTOR IN POSSESSION CREDIT AGREEMENT, dated as of June
17, 2020 (the “Credit Agreement”), among INTELSAT JACKSON HOLDINGS S.A., a
société anonyme existing under the laws of Luxembourg (the “Borrower”), the
subsidiaries of the Borrower from time to time party thereto, as Guarantors (the
“Guarantors”), the lending institutions from time to time parties thereto (each,
a “Lender” and, collectively, the “Lenders”), Credit Suisse AG, Cayman Islands
Branch, as the Administrative Agent and Collateral Agent and Credit Suisse Loan
Funding LLC, as Lead Arranger. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


WHEREAS, the Guarantors have entered into the Credit Agreement in order to
induce the Administrative Agent, the Collateral Agent, the Lead Arranger and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans to the Borrower under the Credit Agreement. Section 9.11
of the Credit Agreement provides that additional Subsidiaries may become
Guarantors under the Credit Agreement by execution and delivery of an instrument
in the form of this Joinder. Each undersigned Subsidiary (each, a “New
Guarantor”) is executing this Joinder in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Credit Agreement in order to
induce the Lenders to make additional Loans and as consideration for Loans
previously made.


Accordingly, the Administrative Agent and each New Guarantor agree as follows:


SECTION 1. In accordance with Section 9.11 of the Credit Agreement, each New
Guarantor by its signature below hereby becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor, and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee shall be deemed to include each
New Guarantor. The Guarantee is hereby incorporated herein by reference.


SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Joinder has been duly
authorized, executed and delivered by it and, subject to the Final DIP Order (if
applicable to such New Guarantor), constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity and subject to mandatory Luxembourg law provisions.


SECTION 3. This Joinder may be executed by one or more of the parties to this
Joinder on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. Any
signature to this Joinder may be delivered by facsimile, electronic mail
(including pdf) or any electronic signature complying with the U.S. federal
ESIGN Act of 2000 or the New York Electronic Signature and Records Act



--------------------------------------------------------------------------------



or other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all purposes
to the fullest extent permitted by applicable law. Each of the Parties
represents and warrants to the other Parties that it has the corporate capacity
and authority to execute this Joinder through electronic means. A set of the
copies of this Joinder signed by all the parties shall be lodged with the
Borrower and the Administrative Agent. This Joinder shall become effective as to
each New Guarantor when the Administrative Agent shall have received
counterparts of this Joinder that, when taken together, bear the signatures of
such New Guarantor and the Administrative Agent.


SECTION 4. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.


SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.


SECTION 6. Any provision of this Joinder that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Credit Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.


SECTION 8. Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Joinder, including the fees,
disbursements and other charges of counsel for the Administrative Agent.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Joinder to the Credit Agreement as of the day and year first above
written.


Intelsat Velocity Holdings LLC,
as a New Guarantor


By: Intelsat Jackson Holdings S.A., its Sole
Member


By: /s/ José Toscano
Name: José Toscano
Title: Chairman & Chief Executive Officer


INTELSAT INVOICE SERVICES LLC,
as a New Guarantor


By: Intelsat Jackson Holdings S.A., its Managing
Member


By: /s/ José Toscano
Name: José Toscano
Title: Chairman & Chief Executive Officer














































[Signature page to Joinder Agreement]



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent


By: /s/ William O’Daly
Name: William O’Daly
Title: Authorized Signatory


By: /s/ D. Andrew Maletta
Name: D. Andrew Maletta
Title: Authorized Signatory






































































[Signature page to Joinder Agreement]

